The only ground on which the demurrer in this case is sought to be sustained is, that the plaintiff shows no title to the bill of exchange which is the subject of the action, but, on the contrary, that title is shown out of the plaintiff on the face of the complaint. This objection has hardly the merit of plausibility. The complaint avers the making and indorsement of the bill, and that, for a valuable consideration, *Page 548 
in the usual course of business, and before maturity, it was transferred and delivered to the plaintiff. The other allegation in respect to it is, that, on the day it fell due, it was, "by the Bank of Commerce, which then held the same," presented for payment.
This is not an allegation of ownership by the Bank of Commerce, but, at most, of a deposit of the note, and a holding of the same as the agent of the plaintiff, and for the purposes of presentation; the note being, by its terms, payable at a bank in the city of New York. The fact of the possession of a note at the time of its presentation is of itself prima facie evidence of ownership, and unless the title is specifically denied, its production on the trial will entitle the plaintiff to recover upon it.
Judgment affirmed.